Citation Nr: 1046147	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  03-32 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for defective vision of the 
right eye, as a residual of a right eye injury.      

2.  Entitlement to service connection for the residuals of a 
right eye injury, other than defective vision of the right eye, 
to include photophobia.  

3.  Entitlement to service connection for the residuals of a head 
injury.   


REPRESENTATION

Veteran represented by:	Dan Krasnegor, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979 and 
from April 1981 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003 and March 2004 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Houston, Texas.                  

In May 2007, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ).  The transcript 
of that proceeding is of record.  

By a July 2007 decision, the Veteran's previously denied claims 
of entitlement to service connection for the residuals of a right 
eye injury and the residuals of a head injury were reopened and 
remanded by the Board for additional development.   

In an October 2009 decision, the Board denied the claims for 
service connection for the residuals of a right eye injury and 
the residuals of a head injury.  Subsequently, the Veteran 
submitted a timely appeal of this adverse decision to the United 
States Court of Appeals for Veterans Claims (Court).  In its 
February 2010 Order, which incorporated the parties' Joint Motion 
for an Order Vacating and Remanding the Board Decision (Joint 
Motion), the Court vacated and remanded the case to the Board for 
readjudication of the claims consistent with the considerations 
discussed in the Joint Motion.   




The issues of entitlement to service connection for the residuals 
of a right eye injury, other than defective vision of the right 
eye, to include photophobia, and entitlement to service 
connection for the residuals of a head injury, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran sustained an 
in-service right eye injury.  

2.  There is competent medical evidence of a nexus between the 
Veteran's currently diagnosed defective vision of the right eye 
and the in-service right eye injury.    


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, defective 
vision of the right eye was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for defective 
vision of the right eye, as a residual of a right eye injury.  
Therefore, no further development is needed with regard to the 
Veteran's appeal with respect to this specific issue.  In regard 
to the question as to whether the Veteran has any other residuals 
of a right eye injury, other than defective vision of the right 
eye, to include photophobia, this issue is being remanded to the 
RO for further development.    


II. Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).


III.  Factual Background

In this case, the Veteran contends that while he was 
participating in basic training during his first period of active 
service, he injured his right eye and head.  Specifically, he 
states that he was running in the woods carrying his weapon when 
a tree limb caught him in the right eye and head, knocked him 
unconscious, and he fell to the ground.  The Veteran maintains 
that he was taken to the hospital at Fort Knox, Kentucky, and was 
hospitalized for a few days.  He states that upon his release, he 
had to wear a patch over his right eye and was told to stay out 
of the sun.  According to the Veteran, after his right eye and 
head injuries, he developed headaches, dizziness, and eye 
trouble.  

The Veteran's service treatment records are incomplete and are 
primarily composed of records from the Veteran's second period of 
active service from April 1981 to April 1984.  There are no 
records from his first period of service showing that he injured 
his right eye and head during basic training.  However, the 
records from the Veteran's second period of service reflect that 
in an August 1982 periodic examination, it was noted that in July 
1976, while the Veteran was stationed at Fort Knox, he injured 
his right eye with scleral laceration and was hospitalized for 
two days.  It was also reported that the Veteran had trouble in 
his right eye.     

Private medical records show that in July 1988, the Veteran 
sought treatment for a work-related injury.  The Veteran stated 
that he had injured his back and neck while moving lumbar at work 
in May 1988.  Upon physical examination of the Veteran's eyes, 
pupils were equal, round, regular and reacted to light and 
accommodation (PERLA).  The sclerae was clear and there was no 
conjunctivitis or exophthalmos.  Funduscopic of the discs were 
normal and there were no hemorrhages, microaneurysms, or 
notchings.  

In August 1999, the Veteran filed his original claim for service 
connection for the residuals of a right eye injury.   

VA Medical Center (VAMC) outpatient treatment records show that 
in December 2001, the Veteran underwent an eye examination.  At 
that time, the examiner noted that according to the Veteran, 
since the tree limb laceration of the right eye in 1976, he had 
experienced blurry vision, dizziness, and headaches.  Following 
the eye examination, the Veteran was diagnosed with the 
following: (1) refractive error, (2) mild scar of the right upper 
lid (RUL) which did not affect the lid function, and (3) history 
of trauma from tree branch causing "laceration of the eye" per 
the Veteran.  The examiner reported that the RUL scar was from 
the eyelid laceration.  There was no corneal scarring or 
thinning, and there was no evidence of traumatic iritis, 
cataracts, or glaucoma.  In addition, there was also no evidence 
of penetrating foreign body.       

A private medical record reflects that in March 2002, the Veteran 
underwent an eye examination.  At that time, the Veteran stated 
that he had experienced headaches with dizziness and blurry 
vision ever since his in-service "blow to the head" with a tree 
limb getting "stuck to" his eye.  Following the eye 
examination, he was diagnosed with a history of trauma to the 
right eye and presbyopia.        

In August 2003, the Veteran underwent a VA eye examination.  At 
that time, the examiner stated that the Veteran's ocular history 
was significant for a 1976 eye injury.  Specifically, while the 
Veteran was in the military, he sustained a "right eye sclera 
laceration" from a tree limb.  The examiner indicated that the 
Veteran had no history of any other eye injuries and that there 
were no medical records to review regarding the 1976 eye injury.  
No eye examination since that time had indicated any scleral 
laceration of either eye.  The eye examination showed that the 
Veteran had a manifest refraction of -1.00,+1.25 axis 10 degrees 
in the right eye which corrected to 20/20-3.  There was a skin 
laceration with a healed scar located at the left upper lid.  
There were no scleral lacerations or scars noted.  No 
irregularities of the conjunctiva were present.  The cornea was 
clear in both eyes with no corneal opacities.  The diagnoses were 
the following: (1) old healed left upper lid skin laceration scar 
with no ocular sequelae, and (2) no diabetic retinopathy in 
either eye.             

In July 2007, the Board remanded this case.  At that time, the 
Board stated that there was ample evidence showing that the 
Veteran was treated for a right eye injury in service.  In 
addition, post-service medical records reflected that the Veteran 
had experienced blurry vision, refractive error, scar on the 
right upper lid, and photophobia.  However, in the August 2003 VA 
examination report, the examiner did not address whether the 
Veteran had residuals of a right eye injury that began during, or 
was related to, his service.  Thus, the Board remanded this case 
and directed the RO to schedule the Veteran for a VA examination 
to ascertain the nature and etiology of any right eye condition.  
Based upon the examination findings and review of historical 
records, the physician was requested to opine whether it was at 
least as likely as not that the Veteran had a right eye condition 
that was related to active military service, including the 1976 
right eye injury and scleral laceration.  The examiner was 
directed to indicate all diagnosed eye conditions and the 
etiology of all of the eye conditions.        

Pursuant to the July 2007 remand, the Veteran underwent a VA eye 
examination in January 2009.  At that time, the examiner stated 
that the Veteran had a history of a trauma to the right eye from 
a tree branch while he was in the military.  The examiner noted 
that the Veteran had a mild scar RUL that did not affect his lid 
function.  Following the eye examination, the examiner indicated 
that the Veteran's in-service right eye scleral laceration and 
RUL laceration were healed.  The examiner also reported that the 
Veteran's had best corrected visual acuity of 20/30 in the right 
eye.  According to the examiner, the Veteran's slight decrease in 
vision in his right eye was as likely as not related to his in-
service tree trauma which involved "mild optic traumatic 
neuropathy associated with lid laceration brow blunt trauma and 
scleral laceration [sic]."  Following the January 2009 
examination, the examiner provided an addendum to the January 
2009 examination report.  The examiner stated that the Veteran's 
claims file was reviewed in detail.  According to the examiner, 
there were no records of the in-service eye injury to review.  
Thus, the examiner indicated that no changes could be made to the 
prior assessment based on the claims records received.    


IV.  Analysis

In this case, the Board recognizes that there are no records from 
the Veteran's first period of service showing that he injured his 
right eye during basic training.  However, as noted in the July 
2007 remand, there is ample evidence showing that the Veteran was 
treated for a right eye injury in service.  In this regard, in an 
August 1982 periodic examination report, it was noted that in 
July 1976, while the Veteran was stationed at Fort Knox, he 
injured his right eye with scleral laceration and was 
hospitalized for two days.  It was also reported that the Veteran 
had trouble in his right eye.  Thus, in light of the above, the 
Board accepts as true that during basic training in 1976, the 
Veteran injured his right eye when a tree limb struck his eye and 
he fell to the ground.       

In the Veteran's January 2009 VA examination, the Veteran had 
best corrected visual acuity of 20/30 in the right eye.  Thus, 
given that the evidence of record shows that the Veteran 
currently has defective vision of the right eye, the next 
question for the Board to address is whether there is competent 
medical evidence to link the Veteran's currently diagnosed 
defective vision of the right eye to his in-service right eye 
injury.  In this regard, the Board observes that the only 
competent evidence that addresses the aforementioned pertinent 
question is the January 2009 VA examination report and the 
addendum to the report from the VA physician who conducted the 
examination.  In the January 2009 VA examination report, the 
examiner opined that the Veteran's slight decrease in vision in 
his right eye was as likely as not related to his in-service 
right eye injury.  The Board recognizes that at the time of the 
examination, the examiner did not have the Veteran's claims file 
to review.  However, given that the Board has accepted the 
Veteran's allegation of an in-service right eye injury, the Board 
finds that the examiner's opinion was based on an accurate 
factual background, and the fact that he did not have the 
Veteran's claims file to review does not negate his favorable 
opinion.  

The Board also recognizes that the examiner provided an addendum 
to the January 2009 VA examination report.  In the addendum, the 
examiner noted that he had received the Veteran's claims file but 
that there were no records of the Veteran's in-service eye injury 
to review.  Thus, he did not dispute that the Veteran injured his 
right eye during service; rather, he just reported that there 
were no actual records of the in-service right eye injury.  In 
addition, because there were no records related to the right eye 
injury to review, the examiner stated that no changes could be 
made to his prior opinion.  Therefore, the examiner's favorable 
opinion was not revised and remained unchanged.   

The Court has held that VA must base its decisions on medical 
evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In this regard, the opinion from the examiner from the Veteran's 
January 2009 VA examination supports, rather than opposes, the 
Veteran's contentions.  Under these circumstances, the Board 
finds that it is at least as likely as not that the Veteran's 
currently diagnosed defective vision in the right eye is linked 
to the in-service right eye injury.  With application of the 
benefit of the doubt doctrine, service connection for defective 
vision of the right eye is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

The Board recognizes that the Veteran contends that in addition 
to defective vision of his right eye, he also experiences other 
residuals of his in-service right eye injury, such as 
photophobia.  As explained further below, this issue is remanded 
to the RO for additional development.  



ORDER

Entitlement to service connection for defective vision of the 
right eye, as a residual of a right eye injury, is granted.  


REMAND

As previously stated, the Veteran maintains that during basic 
training, he injured his right eye and head when a tree limb 
struck his eye and head and he fell to the ground.  The Veteran 
maintains that following his right eye and head injuries, he 
developed chronic headaches, dizziness, and photophobia.       

In this case, there are no records from the Veteran's first 
period of service showing that he injured his right eye and head 
during basic training.  In addition, although there is ample 
evidence in the remaining service treatment records showing that 
the Veteran was treated for a right eye injury in service, there 
is no evidence in those records of any complaints or findings of 
a head injury.  However, the Veteran is competent under the law 
to describe what he experienced while in military service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Therefore, based on the Veteran's contention that he injured his 
head at the same time he injured his right eye, and considering 
that there is evidence of an in-service right eye injury, the 
Board finds that during basic training in 1976, the Veteran 
sustained an injury to both his right eye and head when a tree 
limb struck his eye and he fell to the ground.  

As stated above, the Veteran maintains that he has chronic 
headaches, dizziness, and photophobia due to his in-service right 
eye and head injuries.  A review of the evidence of record shows 
that in a private medical record, dated in August 1984, it was 
noted that the Veteran sought treatment for severe headaches and 
dizziness.  According to the Veteran, exposure to sunlight gave 
him headaches and pain.  The Veteran gave a history of his in-
service right eye and head injuries.  Following the physical 
examination, the Veteran was prescribed medication.    

Private medical records dated in July 1988 show that the Veteran 
sought treatment for a work-related injury.  At that time, he 
stated that he had injured his back and neck while moving lumbar 
at work in May 1988.  It was noted that the Veteran had a 
completely negative history in regard to headaches, joint pain or 
discomfort prior to his May 1988 accident.  Additional private 
and VAMC treatment records reflect that the Veteran was diagnosed 
with a fractured cervical spine which later required fusion at 
C5-6.      

Private medical records, dated from February to September 2002, 
show that in June 2002, the Veteran was diagnosed with chronic 
headaches with photophobia, status post cervical spine fusion.  
Also in June 2002, the Veteran had a computed tomography (CT) 
scan of his brain.  It was noted that the Veteran had chronic 
headaches and a history of a trauma 20 years ago.  The impression 
was of a normal CT scan of the brain; there was no acute 
intracranial abnormality.  The records further reflect that in 
September 2002, the Veteran underwent a follow-up evaluation for 
migraine headaches.  It was reported that the Veteran had 
experienced migraine headaches since 1976 after he had a trauma 
to the right eye.  The headaches were pulsating behind the right 
eye with photophobia.  Following the physical examination, the 
Veteran was diagnosed with migraine headaches.        

In a private medical statement, received in June 2003, V.M., 
M.D., stated that he had been treating the Veteran since May 
2002.  Dr. M. indicated that the Veteran had severe migraine 
headaches subsequent to a head injury that occurred during 
service.  According to Dr. M., the Veteran's headaches were 
possibly secondary to his in-service head injury.      

In July 2007, the Board remanded this case.  At that time, the 
Board directed the RO to arrange for the Veteran to be examined 
by a neurologist to determine whether he had a migraine/headache 
disorder that was related to his active service.  

Pursuant to the July 2007 remand, the Veteran underwent a VA 
neurological examination in January 2009 that was conducted by 
A.S., M.D.  At that time, Dr. S. stated that the Veteran's claims 
file was not available for review.  Dr. S. indicated that 
according to the Veteran, he sustained a closed head injury 
during service when he accidentally slammed the right side of his 
head against a tree trunk.  According to the Veteran, following 
his head injury, he started to experience headaches.  The 
headaches were associated with dizziness, blurred photophobia, 
and phonophobia.  The Veteran stated that the headaches would 
generally last for 30 minutes and were completely disabling.  He 
indicated that at present, he had approximately four to five 
headaches per week.  Following the physical examination, Dr. S. 
diagnosed the Veteran with post-traumatic headaches, vascular in 
nature.  Dr. S. noted that the Veteran had reported experiencing 
chronic headaches since his in-service head injury.  The 
headaches had gradually reduced in frequency over time.  
According to Dr. S., the neurological examination was negative 
for any definitive evidence of intracranial pathology accounting 
for the Veteran's headaches.     

In March 2009, Dr. A.S. provided an addendum to the January 2009 
VA examination report.  At that time, he stated that he had 
received and reviewed the Veteran's claims file.  Dr. S. 
indicated that he was unable to identify any service treatment 
records that pertained to the Veteran sustaining a head or eye 
injury.  In regard to post-service records, they showed treatment 
for headaches.  In September 2002, the Veteran was seen for 
migraine headaches.  It was noted that the Veteran had migraine 
headaches since 1976 after a head trauma and eye injury.  
However, Dr. S. reported that although the Veteran gave a history 
of an in-service head injury, a review of the Veteran's service 
treatment records was negative for any evidence showing that he 
experienced a head injury during service.  Thus, it was Dr. S.'s 
opinion that there was no definitive material evidence that 
linked the Veteran's currently diagnosed migraine headaches to 
his period(s) of active military service.   

In light of the above, the Board notes that in the January 2009 
VA neurological examination, although the examiner diagnosed the 
Veteran with post-traumatic headaches, vascular in nature, and 
noted that according to the Veteran, he had experienced chronic 
headaches since his in-service head injury, the examiner did not 
provide a specific opinion of his own as to whether the Veteran's 
currently diagnosed headaches were related to his in-service head 
injury.  He also did not address the question of whether the 
Veteran experiences a disability manifested by dizziness as a 
result of his in-service head injury.  In addition, in his 
addendum, he provided an opinion which opposed the contended 
causal relationship between the Veteran's headaches and his in-
service head injury.  However, the examiner's opinion in the 
addendum was predicated on the conclusion that the Veteran did 
not injure his head during service.  Given that the Board accepts 
as true that the Veteran did injure his head during service, at 
the same time he injured his right eye, the Board is of the 
opinion that a new VA examination, as specified in greater detail 
below, should be performed in order to determine the nature and 
etiology of any currently diagnosed headaches.  

The Board also notes that a new VA eye examination should be 
performed in order to determine whether the Veteran has any 
residuals of his in-service right eye injury, other than 
defective vision of the right eye, to include photophobia.  In 
this regard, the Board observes that although the Veteran 
underwent a VA eye examination in January 2009, the examiner did 
not address the aforementioned pertinent question.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded the following 
examinations:   

(A) a VA neurological examination to 
determine the nature and etiology of any 
headaches that may be present and whether the 
Veteran has a disability manifested by 
dizziness that is related to his service.  
Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the neurologist is requested to 
address the following questions: 

(i) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's chronic, recurrent 
headaches began during service or are 
causally linked to any incident of active 
duty, to specifically include the Veteran's 
in-service right eye and head injuries?  
The examiner is to accept as true that in 
1976, the Veteran injured his right eye and 
head in basic training when a tree limb 
struck his eye and he fell to the ground. 

(ii) Does the Veteran have a current 
disability manifested by dizziness?  If so, 
is it at least as likely as not (a 50 
percent or higher degree of probability) 
that any currently diagnosed disability 
manifested by dizziness began during 
service or is causally linked to any 
incident of active duty, to specifically 
include the Veteran's in-service right eye 
and head injuries?  The examiner is to 
accept as true that in 1976, the Veteran 
injured his right eye and head in basic 
training when a tree limb struck his eye 
and he fell to the ground.     

The clinician is also advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.




(B) a VA eye examination to determine the 
nature and etiology of any right eye 
disability, other than defective vision of 
the right eye.  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination.  

After a review of the relevant evidence in 
the claims file, the physical examination and 
any diagnostic studies or tests that are 
deemed necessary, the examiner must address 
the following questions:

(i) Does the Veteran have a current 
disorder of the right eye, other than 
defective vision of the right eye?  In 
addition, does the Veteran currently have 
photophobia?  If so, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that any currently 
diagnosed disorder of the right eye, other 
than defective vision of the right eye, to 
include photophobia, began during service 
or is causally linked to any incident of 
active duty, to specifically include the 
Veteran's in-service right eye and head 
injuries?  The examiner is to accept as 
true that in 1976, the Veteran injured his 
right eye and head in basic training when a 
tree limb struck his eye and he fell to the 
ground.   

(ii) Does the Veteran have a current 
disability manifested by dizziness?  If so, 
is it at least as likely as not (a 50 
percent or higher degree of probability) 
that any currently diagnosed disability 
manifested by dizziness began during 
service or is causally linked to any 
incident of active duty, to specifically 
include the Veteran's in-service right eye 
injury?  The examiner is to accept as true 
that in 1976, the Veteran injured his right 
eye in basic training when a tree limb 
struck his eye.    

The clinician is also advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues on 
appeal.  If any such action does not resolve 
each claim to the Veteran's satisfaction, the 
RO must provide the veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for response. 
Thereafter, the case must be returned to this 
Board for appellate review.    









The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).








______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


